DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.  Applicant’s 1/21/21 amendment has been entered.  Applicant has cumulatively cancelled claims 9, 13, 14 and 21.  Amended claims 1-8, 10-12, 15-20 and 22 are pending and are allowed over the prior art of record.  The previous rejections under 35 USC §101 is withdrawn. 
Regarding the withdrawn 101 rejection, in view of the pending amended claims and the January and October 2019 Patent Eligibility Guidance (PEG) concerning rejections under §35 USC §101, the prior 101 rejection is withdrawn and the pending claims are allowed since the instant claims recite additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical application of the abstract idea, as per the rationale used by Example 35 published as guidance by the USPTO and cited by applicant in the amendment, where that rationale supports as allowable a claim that includes subject matter that mitigates fraud in a financial transaction in a non-conventional and non-generic way where, as here, a payment message for the transaction between two computing devices utilizes first and second pseudo-codes instead of actual routing and account information to prevent unauthorized use of that routing and/or account information (fraud mitigation) should the message be intercepted. 

3.  The following is an examiner’s statement of reasons for allowance over the prior art: 
	The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 1 (where independent claim 15 includes substantially the features of claim 1): 
 “generating a first pseudo-code and a second pseudo-code, wherein the first pseudo-code is an alias for the routing number for the creditor financial institution, and the second pseudo-code is an alias for the bank account number for the creditor, and wherein the first pseudo-code and the second pseudo-code are unique for the real-time payment transaction; 
generating a tokenized electronic request for payment message including the first pseudo-code instead of the routing number for the creditor financial institution and the second pseudo-code instead of the bank account number for the creditor; 
forwarding the tokenized electronic request for payment message to the debtor financial institution; 
receiving, from the debtor financial institution, an electronic payment transaction message, the electronic payment transaction message including information specifying an amount of payment requested in the electronic request for payment message and an indication that the electronic payment transaction message is in response to the electronic request for payment message, wherein the electronic payment transaction message further includes the first pseudo-code instead of the routing number for the creditor financial institution and the second pseudo-code instead of the bank account number for the creditor; 

receiving an electronic request for return of funds message from the debtor financial institution, the electronic request for return of funds message requesting that the amount of payment be returned to the debtor financial institution, wherein the electronic request for return of funds message includes the first pseudo-code instead of the routing number for the creditor financial institution and the second pseudo-code instead of the bank account number for the creditor; 
forwarding, using the first pseudo-code and the second pseudo-code, the electronic request for return of funds message to the creditor financial institution to request the creditor financial institution to return the amount of payment; and 
wherein the forwarding the electronic payment transaction message using the first pseudo-code and the second pseudo-code includes performing a detokenization by: 
	comparing the first pseudo-code included in the electronic payment transaction message to a list of stored first codes to determine if there is a match; 
	if there is a match, comparing the second pseudo-code included in the electronic payment transaction message to a list of stored second codes to determine which of the stored second codes matches the second pseudo-code, wherein the first code that matches the first pseudo-code is associated with the routing number for the 
generating a detokenized electronic payment transaction message including the routing number for the creditor financial institution instead of the first pseudo-code and the bank account number for the creditor instead of the second pseudo-code, wherein the message is forwarded based on at least the routing number for the creditor financial institution.” 

4.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but does not disclose all claimed features in the context of the claimed features, including those identified herein as reasons for allowance: 
Monk et al. (US Patent Publication 2013/0297501 A1) discloses and generally teaches the use of aliases in an alias scheme, instead of actual account numbers, involving financial transactions under a transaction restriction or previous transaction restriction condition where certain data cannot leave a restricted region. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696